PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/451,267
Filing Date: 4 Aug 2014
Appellant(s): Fang et al.



__________________
Christine Sherwood
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/2/2021.
3/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Rejection of claims 6, 7, 11, 13, 15-18, 21 and 23-26 under §103 over Bencini, Webster, Rieth and Esch.


(2) Response to Argument

Despite the multiple references in the rejection above, it is noted that
appellant’s arguments focus primarily on why using Webster would be inappropriate in the combination and thus not result in the claimed invention.  It is submitted that all of appellant’s arguments exist only because the rejection – as set forth in the Final office action dated 3/23/2021 – has not been accurately taken into account.  In other words, appellants twists the facts of the rejection to complicate it and thus introduce factors that are not concerns in the original rejection.  Appellant intentionally misdirects and misinterprets the rejection to point out differences between Webster and the instant invention, despite such differences playing no part in the rejection as set forth.  Appellant also appears to misconstrue the disclosure of Webster itself.  Specifically, appellant improperly attempts to tie the existence of the multi-functional lead of Webster as the sole reason -- and thus cause – for other elements in the reference, as 
	B)   To summarize the examiner’s rejection, it is noted that Webster has only been used to teach two elements (in independent Claims 23 and 25): 1) the first thermocouple having a pair of conductors (i.e. the thermocouple configuration), and 2) an ablation signal reduction unit configured to filter out ablation signal pick up from the voltage signal of the thermocouple.  As set forth, having a thermocouple with two conductors constitutes a well-known and effective thermocouple configuration, and providing the ablation signal reduction unit effectively filters out ablation signal pick from the voltage signal of the thermocouple, for optimal temperature monitoring.
C)   Thus, it is noted that Webster has NOT been relied upon to teach any other limitations, despite the rejection illustrating other details that can be found in Webster.  These were included for illustrative purposes only, i.e. page 9 of the Final rejection.  Specifically, Webster has NOT been used to teach the existence of 1) a pair of conductors separate from a lead wire for connection to the ablation source, 2) the conductors connected to a circuit board housed in the handle, 3) the handle having a signal processing circuit, 4) the thermocouple communicating with an external host via a wireless connection.
Notably, the rejection does NOT rely on Webster’s disclosure of the lead wire or its functionality whatsoever.  The configuration of a lead wire being separate from the 

	Appellant’s main issue with Webster is that the reference discloses a multi-functional lead that allows it to act as both a thermocouple conductor as well as an electrode lead wire (Brief, pg.8).  Appellant also points out that Webster discloses a switching control unit outside of the handle to allow the functionality of the lead to be changed (Brief, pg.8).
	Appellant then contends that a combination with Webster must necessarily result in the separate lead configuration of thermocouple lead 180 and electrode lead wire 50, 95 of Bencini et al to be replaced such that a multi-functional lead would exist, resulting in two leads instead of the claimed three (two thermocouple conductors and one lead wire), which would run counter to the claimed invention (Brief, pg.8 bottom-9).  Appellant alleges that no combination of Bencini et al with Webster would result in a thermocouple with two conductor wires in addition to a separate electrode lead wire (Brief, pg. 9 middle).  This strict combination of the prior art is the only combination possible, appellant posits.
	At this point, it is submitted that, as discussed above, appellant is very clearly misinterpreting the rejection as set forth and misdirecting a skilled artisan into combining Bencini et al and Webster in a very specific manner such that the claimed invention would NOT result (Point A).  As previously set forth, the rejection does not require the lead wire of Webster or its functionality (Point C); Webster is simply being used to provide evidence of a thermocouple being comprised of two conductors, versus the one conductor as expressed in 
	Thus, appellant’s contention that ordinary artisans would have replaced any thermocouple wires and electrode lead wires of Bencini with the multi-functional wires of Webster (Brief, pg. 9 bottom) constitutes improper reading and interpretation of the rejection, as set forth, by improperly including more limitations and details of Webster into the rejection than it requires (Point A, B, C).

	Regarding the second use of Webster, as set forth in the Final rejection, to provide an ablation signal reduction unit, appellant again refers back to the multi-functionality of the lead wire of Webster (Brief, pg. 10).  Appellant contends that it is the use of said multi-functional lead of Webster that necessitates the use of the ablation signal reduction unit (Brief, pg. 10 bottom, pg. 13, pg. 15 bottom), which would thus teach away from its use with Bencini et al.  This is not found persuasive.
	Notably, it is submitted that appellant is very clearly confusing correlation with causation.  Appellant appears to conflate the existence of the multi-functional lead of Webster with the reason that Webster also includes said ablation signal reduction unit.  Appellant does not contemplate that the reason for the ablation signal reduction unit of Webster could simply 

	Regarding appellant’s allegation that the rejection does not address the multi-functionality of the leads of Webster (Brief, pg. 12), it is noted that this detail of Webster, while present, is not relevant to the rejection as set forth (Point B, C).  The lack of pertinence of said disclosure of Webster does not in any way constitute hindsight reconstruction, despite appellant’s attempt to classify it as such (Brief, pg. 12).  This is because the rationale for why Webster discloses a thermocouple with a pair of conductor leads and also provides an ablation signal reduction unit can be independent of the multi-functionality of the lead of Webster, despite appellant’s attempts to connect the two.  Appellant appears to try to give more weight to the explicit disclosure of Webster having the combination of elements with the multi-functional lead and fails to take into account knowledge of one of ordinary skill in the art.  However, absent evidence to the contrary, Webster’s disclosure is not immune to knowledge of one of ordinary skill in the art.  In other words, the plain, conventional, and well-understood reasons as known to a skilled artisan in the art of having a thermocouple with a pair of conductors as an effective configuration for the thermocouple, as well as providing an ablation signal reduction unit for filtering of signal pickup, should not be ignored in light of Webster’s unique disclosure of the multi-functional lead.  This separate rationale for providing the thermocouple with two conductors and the ablation signal reduction unit meets the proper standard for establishing a prima facie case of obviousness, and is not merely an issue of such a combination simply being not “precluded,” as alleged by appellant (Brief, pg. 14).  While appellant contends that the cited references do not provide a reason, motivation, or suggestion to make the combination (Brief, pg. 14 bottom), it is submitted that such a reason is very apparent: to provide an effective configuration for the thermocouple to include two conductors, as well as an ablation signal reduction unit for filtering of signal pickup.  These are the reasons that motivate the obviousness rejection Bencini et al with Webster, especially as Webster (and Bencini et al) very clearly constitutes analogous art as pertaining to appellant’s field of endeavor as well as appellant’s problem solving area, i.e. ablation and temperature sensing catheters with electrodes and thermocouples.
In re McLaughlin, 170 USPQ 209 (CCPA 1971).  References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures.  In re Bozek, 163 USPQ 545 (CCPA) 1969.  
In response to appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

	Lastly, while appellant contends that the use of Simpson et al does not cure the deficiency of Webster because Simpson et al does not provide a thermocouple that doubles as an electrode lead wire in addition to a separate electrode lead, it is noted that Simpson et al is not a part of the outstanding rejection and was only mentioned as evidence.  Either way, it is submitted that the criteria for analogous art is not for Simpson, or Webster, to suggest a thermocouple that includes a multi-functional conductor lead as well as an additional separate electrode lead wire (Brief, pg. 15), since this is limitation is neither claimed, nor required in the rejection as set forth (Point A).  Bencini et al as combined with Webster disclose the combination of the thermocouple with two conductors as well as a separate electrode lead wire, as claimed, as elaborated above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/H.Q.N/Examiner, Art Unit 3791        
                                                                                                                                                                                                

/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791          

/MICHAEL J HAYES/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.